EXHIBIT 10.1

Loan and Security Agreement
 
This Loan and Security Agreement (as it may be amended, this "Agreement") is
entered into on April 21, 2008 by and between Renewal Plantations, Inc., a
Delaware corporation (the "Borrower"), whose principal office is located at 1818
North Farwell Avenue, Milwaukee, WI ("Borrower’s Address"), and Phoenix
Investors, LLC., a corporation, whose principal office is located at 1818 North
Farwell Avenue, Milwaukee, WI (the “Lender”).  The Schedules to this Agreement
are an integral part of this Agreement and are incorporated herein by
reference.  Terms used, but not defined elsewhere, in this Agreement are defined
in Schedule A.
 
1.    LOANS.
 
1.1    Amount.
 
Subject to the terms and conditions contained in this Agreement, Lender will
provide funds of up to Five Hundred Thousand dollars ($500,000) from time to
time upon the written request of Borrower to Lender.  The lending of any such
funds pursuant to this Agreement shall be in the sole discretion of the Lender
and shall be dependent among other thing on receipt of the following, all of
which shall be to the satisfaction of the lender:  detailed use of proceeds,
budget, timelines for application of proceeds and milestone requirements.  All
amount loaned hereunder shall be referred to as “Term Loans.”
 
1.2    Repayment.
 
Accrued interest on all Term Loans shall be payable on the first day of each
month.  Outstanding principal and all accrued but unpaid interest of the Term
Loans shall be repaid on July 15, 2008 (the “Maturity Date”).  The Term Loans
shall be evidenced by the form of promissory note attached hereto as Exhibit A.
 
1.3    Interest.
 
All Term Loans shall bear interest at thirteen percent (13.0%) based on the
actual number of days elapsed in a year of 360 days (the “Interest Rate”);
provided, that after the occurrence of an Event of Default, all Term Loans and
other monetary obligations shall, at Lender's option, bear interest at a rate
per annum equal to four percent (4%) in excess of the rate otherwise applicable
thereto (the "Default Rate") until paid in full (notwithstanding the entry of
any judgment against any Borrower or the exercise of any other right or remedy
by Lender), and all such interest shall be payable on demand.  Notwithstanding
anything to the contrary contained in this Agreement, the aggregate of all
amounts deemed to be interest hereunder and charged or collected by Lender is
not intended to exceed the highest rate permissible under any applicable law,
but if it should, such interest shall automatically be reduced to the extent
necessary to comply with applicable law and Lender will refund to Borrower any
such excess interest received by Lender.
 

--------------------------------------------------------------------------------


 
1.4    Origination Fee; Purchase Warrants.
 
In connection with the Loans made hereunder, the Lender shall (i) be paid a loan
original fee of 10% of the principal lent to Borrower, capped at $50,000, and
accrued as principal is drawn; and (ii) receive common stock purchase warrants
in the form attached hereto as Exhibit B, to purchase 20,000,000 shares of the
common stock of Renewal Fuels, Inc., a Delaware corporation, the parent
corporation of the Borrower.


2.    SECURITY INTEREST.
 
2.1    Grant of Security Interest.
 
To secure the full payment and performance of all of the Obligations, Borrower
hereby assigns to Lender and grants to Lender a continuing security interest in
the following property of Borrower, whether tangible or intangible, now or
hereafter owned, existing, acquired or arising and wherever now or hereafter
located, and whether or not eligible for lending purposes:  (i) all Accounts
(whether or not Eligible Accounts) and all Goods whose sale, lease or other
disposition by such Borrower has given rise to Accounts and have been returned
to, or repossessed or stopped in transit by, Borrower; (ii) all Chattel Paper,
Instruments, Documents and General Intangibles (including  all patents, patent
applications, trademarks, trademark applications, trade names, trade secrets,
goodwill, copyrights, copyright applications, registrations, licenses, software,
franchises, customer lists, tax refund claims, claims against carriers and
shippers, guarantee claims, contracts rights, payment intangibles, security
interests, security deposits and rights to indemnification); (iii) all
Inventory; (iv) all Goods (other than Inventory), including Equipment, vehicles
and Fixtures; (v) all Investment Property; (vi) all Deposit Accounts, bank
accounts, deposits and cash; (vii) all Letter-of-Credit Rights; (viii) all
Commercial Tort Claims; (ix) all Supporting Obligations; (x) any other property
of Borrower now or hereafter in the possession, custody or control of Lender or
any agent or any parent, Affiliate or Subsidiary of Lender or any participant
with Lender in the Loans, for any purpose (whether for safekeeping, deposit,
collection, custody, pledge, transmission or otherwise) and (xi) all additions
and accessions to, substitutions for, and replacements, products and Proceeds of
the foregoing property, including proceeds of all insurance policies insuring
the foregoing property, and all of Borrower’s books and records relating to any
of the foregoing and to such Borrower’s business.
 
2.2    Possessory Collateral.
 
Immediately upon Borrower's receipt of any portion of the Collateral evidenced
by an agreement, Instrument or Document, including any Tangible Chattel Paper
and any Investment Property consisting of certificated securities, such Borrower
shall deliver the original thereof to Lender together with an appropriate
endorsement or other specific evidence of assignment thereof to Lender (in form
and substance acceptable to Lender).  If an endorsement or assignment of any
such items shall not be made for any reason, Lender is hereby irrevocably
authorized, as Borrower's attorney and agent-in-fact, to endorse or assign the
same on Borrower's behalf.
 
2

--------------------------------------------------------------------------------


 
2.3    Preservation of Collateral and Perfection of Security Interest Therein.
 
Borrower shall, at Lender's request, at any time and from time to time,
authenticate, execute and deliver to Lender such financing statements, documents
and other agreements and instruments (and pay the cost of filing or recording
the same in all public offices deemed necessary or desirable by Lender) and do
such other acts and things or cause third parties to do such other acts and
things as Lender may deem necessary or desirable in its sole discretion in order
to establish and maintain a valid, attached and perfected security interest in
the Collateral in favor of Lender (free and clear of all other liens, claims,
encumbrances and rights of third parties whatsoever, whether voluntarily or
involuntarily created, except Permitted Liens) to secure payment of the
Obligations and to facilitate the collection of the Collateral.  Borrower
authorizes Lender to file, transmit, or communicate, as applicable, financing
statements and amendments describing the Collateral as "all personal property of
debtor" or "all assets of debtor" or words of similar effect, in order to
perfect Agent's security interest in the Collateral without any Borrower's
signature.  Borrower also hereby ratifies its authorization for Lender to have
filed in any jurisdiction any financing statements filed prior to the date
hereof.
 
3.    REPRESENTATIONS, WARRANTIES AND COVENANTS.
 
To induce Lender to enter into this Agreement, the Borrower represents, warrants
and covenants as follows (it being understood that (i) each such representation
and warranty will be deemed remade as of the date on which each Term Loan is
made and shall not be affected by any knowledge of, or any investigation by,
Lender, and (ii) the accuracy of each such representation, warranty and covenant
will be a condition to each Term Loan):
 
For purposes of this Agreement, the term “Material Adverse Effect” when used in
connection with the Borrower means any change, event, violation, inaccuracy,
circumstance or effect that is materially adverse to the business, assets
(including intangible assets), capitalization, financial condition or results of
operations of the Borrower and its subsidiaries taken as a whole.  For purposes
of this Agreement, the term “Person” shall mean any individual, corporation
(including any non-profit corporation), general partnership, limited
partnership, limited liability partnership, joint venture, estate, trust,
company (including any limited liability company or joint stock company), firm
or other enterprise, association, organization, entity or Governmental Entity
(as hereinafter defined).
 
3.1    Organization and Good Standing of the Borrower.  The Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation as set forth above. The Borrower is not
required to be qualified to transact business in any other jurisdiction where
the failure to so qualify would have an adverse effect on the business of the
Borrower.
 
3.2    Authority.
 
(a)    The Borrower has full power and authority (corporate and otherwise) to
carry on its business and has all permits and licenses that are necessary to the
conduct of its business or to the ownership, lease or operation of its
properties and assets.
 
3

--------------------------------------------------------------------------------


 
(b)    The execution of this Agreement and all related agreements and the
delivery hereof and thereof to the Lender have been duly authorized by the
Borrower’s Board of Directors.
 
(c)    Subject to any consents required under Section 3.7 below, the Borrower
has the full legal right, power and authority to execute, deliver and carry out
the terms and provisions of this Agreement; and this Agreement has been duly and
validly executed and delivered on behalf of the Borrower and constitutes a valid
and binding obligation of the Borrower enforceable in accordance with its terms.
 
(d)    Except as set forth in Schedule 3.2, neither the execution and delivery
of this Agreement, the consummation of the transactions herein contemplated, nor
compliance with the terms of this Agreement will violate, conflict with, result
in a breach of, or constitute a default under any statute, regulation,
indenture, mortgage, loan agreement, or other agreement or instrument to which
the Borrower is a party or by which it or any of them is bound, any charter,
regulation, or bylaw provision of Borrower, or any decree, order, or rule of any
court or governmental authority or arbitrator that is binding on Borrower in any
way.
 
3.3    Subsidiaries and Affiliates.  Any and all businesses, entities,
enterprises and organizations in which Borrower has any ownership, voting or
profit and loss sharing percentage interest (the “Subsidiaries”) are identified
in Section 3.3 hereto, together with the Borrower’s interest therein.  Unless
the context requires otherwise or specifically designated to the contrary on
Section 3.3 hereto, “Borrower” as used in this Agreement shall include all such
Subsidiaries.
 
3.4    Consents.  Except as set forth in Schedule 3.4, no consents or approvals
of any public body or authority and no consents or waivers from other parties to
leases, licenses, franchises, permits, indentures, agreements or other
instruments are (i) required for the lawful consummation of the transactions
contemplated hereby.  The consummation of the transactions contemplated hereby
will not result in creating, accelerating or increasing any liability of
Borrower.
 
3.5    Machinery and Equipment.  Except for items disposed of in the ordinary
course of business, all machinery, tools, furniture, fixtures, equipment,
vehicles, leasehold improvements and all other tangible personal property
(hereinafter “Fixed Assets”) of the Borrower currently being used in the conduct
of its business, together with any machinery or equipment that is leased or
operated by the Company, are in fully serviceable working condition and
repair.  Except as described on Schedule 3.5 hereto, all Fixed Assets owned,
used or held by the Borrower are situated at its business premises and are
currently used in its business.  Schedule 3.5 describes all Fixed Assets owned
by or an interest in which is claimed by any other person (whether a customer,
supplier or other person) for which the Borrower is responsible (copies of all
agreements relating thereto being attached to said Schedule 3.5), and all such
property is in the Borrower’s actual possession and is in such condition that
upon the return of such property in its present condition to its owner, the
Borrower will not be liable in any amount to such owner.  There are no
outstanding requirements or recommendations of any insurance company that has
issued a policy covering either (i) such Fixed Assets or (ii) any liabilities of
the Borrower relating to operation of their business, or by any board of fire
underwriters or other body exercising similar functions, requiring or
recommending any repairs or work to be done on any Fixed Assets or any changes
in the operations of the business, any equipment or machinery used therein, or
any procedures relating to such operations, equipment or machinery.
 
4

--------------------------------------------------------------------------------


 
3.6    Title to Properties; Certain Real Property Matters.
 
(a)    Except as set forth in Schedule 3.6, the Borrower each have good and
marketable title to all the real properties used in their respective operations
and each is the owner of all other assets used in their respective operations
including, without limitation, those shown on the  Basic Warranty Date Balance
Sheet (except as to those since sold or otherwise disposed of in the ordinary
course of business), free and clear of all liens, pledges, encumbrances,
security interests, exceptions to title or any other charges or restrictions or
title retention agreements of any kind or character whatsoever (whether of
record or inchoate).  The Borrower has delivered to the Lender customary and
standard reports on the Uniform Commercial Code filing status of the Borrower
with respect to state, county and local filings.
 
(b)    The real property and improvements thereon owned or leased by the
Borrower (the “Real Properties”), all of which are described on Schedule 3.6,
and their respective operations, do not violate or contravene any planning or
zoning ordinance or other administrative regulations or any restrictive covenant
or any provision of local law in effect or any other law, ordinance, executive
order or judicial decree, whether pertaining to pollution of the earth, water,
atmosphere or otherwise, that in any material respect interferes with or
prevents the continued use of the Real Properties for the purposes for which
they are now being used or which would materially affect the value thereof or
the ability to transfer the same under state or federal laws or regulations.
 
(c)    Borrower has not received any notice of alleged violation of any
applicable planning or zoning regulations, ordinance or other law, order,
regulation or other requirement relating to their respective operations or
properties including, without limitation of the foregoing, any pertaining to
occupational safety and health or pollution of the earth, water or atmosphere.
 
(d)    Each Real Property includes all right, title and interest in and to
strips, gores, easements, rights of way, privileges, appurtenances, land lying
in the bed of any street, road or avenue, opened or proposed, in front of or
adjoining such Real Property or any part thereof by reason of change or grade or
closing of any street, road, highway or avenue, and all rights belonging to and
inuring to the benefit of such Real Property.
 
(e)    Except as set forth on Schedule 3.6, the buildings, driveways, and all
other structures and improvements upon each Real Property are all within the
boundary lines of such Real Property or have the benefit of valid easements and
there are no encroachments thereon.  There are no outstanding requirements or
recommendations by any insurance company that has issued a policy covering any
Real Property, or by any board of fire underwriters or other body exercising
similar functions, requiring or recommending any repairs or work to be done on
any Real Property.
 
(f)    All public utilities required for the operation of the Real Properties
either enter the Real Properties through adjoining public streets or, if they
pass through adjoining private land, do so in accordance with valid public or
private easements.  All of the public utilities mentioned above are installed
and operating, and all installation and connection charges, are paid in full.
 
5

--------------------------------------------------------------------------------


 
(g)    On the date hereof there are no governmental assessments against any of
the Real Properties proposed, pending or constituting a lien on or against any
of the Real Properties for which the Company would be responsible, which
assessments have not been paid in full.
 
(h)    All real estate taxes related to the Borrower’ lease of the Real
Properties are paid by the owner(s) of such Real Properties.
 
3.7    Leases.  All leases of real and personal property of the Borrower are
described in Schedule 3.7, are in full force and effect and constitute legal,
valid and binding obligations of the respective parties thereto enforceable in
accordance with their terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting generally
the enforcement of creditor’s rights, and have not been assigned or
encumbered.  The Borrower has performed in all material respects the obligations
required to be performed by it under all such leases to date and it is not in
default in any material respect under any of said leases, except as set forth in
Schedule 3.7, nor has it made any leasehold improvements required to be removed
at the termination of any lease, except signs.  No other party to any such lease
is in material default thereunder.
 
3.8    Insurance Policies.  The Borrower does not currently maintain
insurance.  Within twenty (20) days of the initial distribution of funds to the
Borrower and through the Maturity Date, the Borrower will obtain such insurance
coverage as reasonably required and as approved by the Lender and such insurance
coverage will be maintained in full force and effect and will not be cancelled,
modified or changed without the express written consent of the Lender, except to
the extent the maturity dates of any such insurance policies expiring prior to
the Maturity Date.
 
3.9    Banking.  The Borrower has delivered to the Lender the name of each bank
in which the Borrower have an account, the account numbers and description and
the names of all persons authorized to draw thereon or have access thereto.
 
3.10   Lists of Contracts, Etc.  There is included in Schedule 3.10 a list of
the following items (whether written or oral) relating to the Borrower, which
list identifies and fairly summarizes each item:
 
(i)    All collective bargaining and other labor union agreements (if any); all
employment agreements with any officer, director, employee or consultant; and
all employee pension, health and welfare benefit plans, group insurance, bonus,
profit sharing, severance, vacation, hospitalization, and retirement plans,
post-retirement medical benefit plans, and any other plans, arrangements or
custom requiring payments or benefits to current or retiring employees.
 
(ii)   All joint venture contracts of the Borrower
 
(iii)   All contracts of the Borrower relating to (a) obligations for borrowed
money, (b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (d) obligations under capital leases, (e) debt of others secured by a
lien on any asset of the Borrower, and (f) debts of others guaranteed by the
Borrower.
 
6

--------------------------------------------------------------------------------


 
(iv)    All agreements of the Borrower relating to the supply of raw materials
for and the distribution of the products of the Borrower, including without
limitation all sales agreements, manufacturer’s representative agreements and
distribution agreements of whatever magnitude and nature, and any commitments
therefor;
 
(v)    All contracts that individually provide for aggregate future payments to
or from the Borrower of $25,000 or more, to the extent not included in (i)
through (iv) above;
 
(vi)   All other contracts of the Borrower material to the business, assets,
liabilities, financial condition, results of operations or prospects of the
business of the Borrower taken as a whole to the extent not included above.


Except as set forth in Schedule 3.10, (i) all contracts, agreements and
commitments of the Borrower set forth in Schedule 3.10 are valid, binding and in
full force and effect, and (ii) neither the Borrower nor any other party to any
such contract, agreement, or commitment has materially breached any provision
thereof or is in default thereunder.  True and complete copies of the contracts,
leases, licenses and other documents referred to in this Schedule 3.10 have been
delivered to the Lender, certified by the Secretary or Assistant Secretary of
Borrower as true, correct and complete copies.
 
3.11    Compliance With the Law.
 
(a)    Except as set forth on Schedule 3.11 or except where any failure to
comply or any violation would not have a Material Adverse Effect on the
Borrower:
 
(i)    the Borrower is in material compliance with each any federal, state,
local, municipal, foreign, international, multinational, or other administrative
order, constitution, law, ordinance, principle of common law, court order,
consent, decree, regulation, license, permit, statute, or treaty (“Legal
Requirement”), that is or was applicable to it or to the conduct or operation of
its business or the ownership or use of any of its assets;
 
(ii)    no event has occurred or circumstance exists that (with or without
notice or lapse of time) may constitute or result in a material violation by
Borrower of, or a material failure on the part of either Borrower to comply
with, any Legal Requirement; and
 
(iii)   to Borrower’s knowledge, it has not received any written notice or
communication from any court, administrative agency, commission, governmental or
regulatory authority, domestic or foreign (each a “Governmental Body”),
regarding:  (A) any actual or alleged violation of, or failure to comply with,
any Legal Requirement, or (B) any actual or alleged obligation on the part of
such Borrower to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature.
 
(b)    Schedule 3.10 contains a list that is complete and accurate in all
material respects of all Governmental Authorizations which are material to
operation of the business of the Borrower or that otherwise relates to the
business of, or to any of the assets owned or used by, the Borrower.  The
Borrower holds all Governmental Authorizations necessary to conduct the business
as presently conducted without any material violation of any Legal
Requirement.  To the knowledge of the Borrower, each Governmental Authorization
listed on Schedule 3.15 is valid and in full force and effect.  To the knowledge
of the Borrower, and except as set forth on Schedule 3.15, or except where any
failure to comply, violation or other event or circumstances would not have a
Material Adverse Effect on the Borrower:
 
7

--------------------------------------------------------------------------------


 
(i)    the Borrower is in compliance with all of the terms and requirements of
each Governmental Authorization identified or required to be identified on
Schedule 3.10;
 
(ii)    no event has occurred or circumstance exists that may (with or without
notice or lapse of time):  (A) constitute or result directly or indirectly in a
violation of or a failure to comply with any term or requirement of any
Governmental Authorization listed on Schedule 3.10, or (B) result directly or
indirectly in the revocation, withdrawal, suspension, cancellation,
modification, or termination of, any material Governmental Authorization listed
on Schedule 3.10;
 
(iii)   the Borrower has not received any written notice or communication from
any Governmental Body regarding:  (A) any actual, alleged or potential violation
of or failure to comply with any term or requirement of any Governmental
Authorization, or (B) any actual or threatened revocation, withdrawal,
suspension, cancellation, modification or termination of any material
Governmental Authorization; and
 
(iv)   all applications required to have been filed for the renewal of any
material Governmental Authorizations listed or required to be listed on
Schedule 3.10 have been duly filed on a timely basis with the appropriate
Governmental Bodies, and all other filings required to have been made with
respect to such Governmental Authorizations have been duly made on a timely
basis with the appropriate Governmental Bodies.
 
For the purposes hereof, Governmental Authorization means any approval, consent,
license, permit, certification, registration, waiver, or other authorization
issued, granted, given, required, or otherwise made available by or under the
authority of any:
 
(a)    nation, state, county, city, town, village, district, or other
jurisdiction of any nature;
 
(b)    federal, state, local, county, municipal, foreign, or other government;
 
(c)    governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal); or
 
(d)    body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.
 
3.11    Litigation; Pending Labor Disputes.  Except as specifically identified
in Schedule 3.11:
 
(i)    There are no legal, administrative, arbitration or other proceedings or
governmental investigations pending or, to the knowledge of the Borrower,
threatened, against the Borrower, relating to the Borrower or its properties
(including leased property), or the transactions contemplated by this Agreement,
nor is there any basis known to the Borrower for any such action.
 
8

--------------------------------------------------------------------------------


 
(ii)    There are no judgments, decrees or orders of any court, or any
governmental department, commission, board, agency or instrumentality binding
upon the Borrower relating to the business of the Borrower the effect of which
is to prohibit any business practice or the acquisition of any property or the
conduct of any business by the Borrower or which limit or control or otherwise
adversely affect its method or manner of doing business.
 
(iii)   No work stoppage has occurred and is continuing or, to the knowledge of
the Borrower, is threatened affecting the business of the Borrower, and no
representation question involving recognition of a collective bargaining agent
exists in respect of any employees of the Borrower.
 
(iv)   There are no pending labor negotiations or union organization efforts
relating to employees of the Borrower.
 
(v)    There are no charges of discrimination (relating to sex, age, race,
national origin, handicap or veteran status) or unfair labor practices pending
or, to the knowledge of the Borrower, threatened before any governmental or
regulatory agency or authority or any court relating to employees of the
Borrower.


3.12    Assets.   The assets of the Borrower are located at the locations listed
on Schedule 3.12 attached hereto. Except as described in Schedule 3.12, the
assets of the Borrower are sufficient in all material respects to carry on the
operations of the Borrower business as now conducted by the Borrower.
 
3.13    Absence of Certain Commercial Practices.  The Borrower has not made any
payment (directly or by secret commissions, discounts, compensation or other
payments) or given any gifts to another business concern, to an agent or
employee of another business concern or of any governmental entity (domestic or
foreign) or to a political party or candidate for political office (domestic or
foreign), to obtain or retain business for the Borrower or to receive favorable
or preferential treatment, except for gifts and entertainment given to
representatives of customers or potential customers of sufficiently limited
value and in a form (other than cash) that would not be construed as a bribe or
payoff.
 
3.14    Licenses, Permits, Consents and Approvals.  The Borrower has all
licenses, permits or other authorizations of governmental, regulatory or
administrative agencies or authorities (collectively, “Licenses”) required to
conduct the business of the Borrower.
 
3.15    Environmental Matters.
 
(a)    Except as set forth on Schedule 3.15(a) and except to the extent that the
inaccuracy of any of the following, individually or in the aggregate, would not
have a Material Adverse Effect on the Borrower:
 
9

--------------------------------------------------------------------------------


 
(i)    the Borrower holds and is in compliance with all Environmental Permits,
and are and have otherwise been in compliance with all applicable Environmental
Laws and there is no condition that is reasonably likely to prevent or
materially interfere with compliance by the Borrower with Environmental Laws;
 
(ii)    no modification, revocation, re-issuance, alteration, transfer or
amendment of any Environmental Permit, or review by, or approval of, any third
party, including, without limitation, any Governmental Body, of any
Environmental Permit or of the environmental condition any real property owned
by the Borrower or any of their subsidiaries is required in connection with the
execution or delivery of this Agreement or the consummation by the Borrower of
the transactions contemplated hereby or the operation of the business of the
Borrower on the date of the Closing;
 
(iii)    the Borrower has not received any Environmental Claim, nor, to the
knowledge of the Borrower, has any Environmental Claim been threatened against
either of the Borrower; and
 
(iv)    the Borrower has not entered into or agreed to any outstanding judgment,
decree, order or consent arrangement with any Governmental Body under any
Environmental Laws, including without limitation those relating to compliance
with any Environmental Laws or to the investigation, cleanup, remediation or
removal of Hazardous Materials.
 
(b)    Set forth on Schedule 3.15(b) are all of the parcels of real property
that are now, or have heretofore been, owned or leased by the Borrower or their
subsidiaries, or otherwise used by the Borrower or their subsidiaries for the
conduct of the Borrower’s business (each, a “Borrower Facility”), or to which
any Hazardous Materials generated by the Borrower or its Subsidiaries have been
delivered during the last 10 years by a third party.
 
(c)    Except as set forth on Schedule 3.15(c), except for Hazardous Materials
which are required for the conduct of the business of the Borrower or any of
their subsidiaries as currently conducted and which are being stored and
disposed of by the Borrower or any of their Subsidiaries in accordance with
applicable Environmental Laws, no Hazardous Materials have been Released at or
onto or, to the knowledge of the Borrower or their Subsidiaries, are migrating
onto or from any Borrower Facility currently leased or owned by either Borrower
or any subsidiary (a “Current Borrower Facility”) (including, without
limitation, the soil, groundwater, surface water, or ambient air, or building
materials thereof).  Except as set forth on Schedule 3.21(c), no Hazardous
Materials were Released at or onto, and, to the knowledge of the Borrower, no
Hazardous Materials migrated onto or from, any Borrower Facility previously
leased or owned by the Borrower or any subsidiary (a “Former Borrower Facility”)
during the ownership or leasing by the Borrower or any subsidiary of such Former
Borrower Facility.  Except as set forth on Schedule 3.15(c), except for
Hazardous Materials used, generated, stored and Released in accordance with
applicable Environmental Laws, to the knowledge of the Borrower, no Hazardous
Material which was generated, discarded, transported, or Released by the
Borrower or their subsidiaries prior to the date hereof is present, in a
concentration or amount exceeding legally allowable limits applicable to the use
of the property in question or  in a manner which violates any applicable
Environmental Law or that is reasonably likely to require any investigation,
removal or response activity under any applicable Environmental Law, on any
other real property, including, without limitation any disposal site to which
Hazardous Materials generated or transported by the Borrower has been delivered.
 
10

--------------------------------------------------------------------------------


 
(d)    The Borrower has delivered to Lender (or made available for Lender’s
inspection) all reports, records, tests, evaluations, Governmental Body and
third party correspondence, and other documents relating to the storage, use,
Release, manufacture, remediation, investigation, or removal of Hazardous
Materials by the Borrower or any of their subsidiaries or the presence of any
Hazardous Material on or about any Borrower Facility.
 
(e)    Except as set forth on Schedule 3.15(e), no person has been exposed to
any Hazardous Material stored, used, Released, generated, or transported by or
for the Borrower or any of their subsidiaries in a manner which has caused, or
is reasonably likely to cause, an adverse health effect.
 
For purposes of this Agreement, the terms below shall have the following
meanings:
 
“Environmental Claim” means any written complaint, notice, claim, demand,
action, suit or judicial, administrative or arbitral proceeding by any Person to
the Company asserting liability or potential liability (including without
limitation, liability or potential liability for investigatory costs, cleanup
costs, governmental response costs, natural resource damages, property damage,
personal injury, fines or penalties) arising out of, relating to, based on or
resulting from: (i) the presence, Release or threatened Release of any Hazardous
Materials at any location, (ii) circumstances forming the basis of any violation
or alleged violation of any Environmental Laws or Environmental Permits, or
(iii) otherwise relating to obligations or liabilities under any Environmental
Law.
 
“Environmental Laws” means all applicable federal, state, county, and local
statutes, rules, regulations, ordinances, orders and decrees, and all common
law, in each case relating in any manner to pollution, protection of human
health and the environment, the exposure of Persons, property or the environment
to any Hazardous Materials, or the Release or threatened Release of any
Hazardous Materials, to the extent and in the form that such exist at the date
hereof.
 
“Environmental Permits” means all permits, licenses, registrations, exemptions
and other governmental authorizations required under Environmental Laws for
either Borrower to conduct its operations as presently conducted.
 
“Hazardous Materials” means all hazardous or toxic substances, wastes, materials
or chemicals, petroleum and petroleum products, asbestos and asbestos-containing
materials, pollutants, contaminants and all other materials and substances,
including but not limited to radiologically-contaminated materials regulated
pursuant to any Environmental Laws or that could result in liability under any
Environmental Laws.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing into the
environment (including but not limited to any ventilated or indoor air) or into
any building or other man-made structure.
 
“Released” means spilled, leaked, pumped, poured, emitted, emptied, discharged,
injected, allowed to escape, allowed to leach, dumped, or disposed of into the
environment  (including but not limited to any ventilated or indoor air) or into
any building or other man-made structure.
 
11

--------------------------------------------------------------------------------


 
3.16    Disclosure.  All statements contained in any schedule, certificate,
opinion, instrument, or other document delivered by or on behalf of the Borrower
pursuant hereto or in connection with the transactions contemplated hereby shall
be deemed representations and warranties by the Borrower herein.  No statement,
representation or warranty by the Borrower in this Agreement or in any schedule,
certificate, opinion, instrument, or other document furnished or to be furnished
to the Lender pursuant hereto or in connection with the transactions
contemplated hereby contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact required to be stated
therein or necessary to make the statements contained therein not misleading or
necessary in order to provide a prospective purchaser of the business of the
Borrower with full and fair disclosure concerning the Borrower, its business,
and the Borrower’s affairs.
 
3.23    Covenants:
 
(a)    Use of Proceeds.
 
All proceeds of all Loans will be used solely for lawful business purposes.
 
(b)    Maintenance of Collateral, Etc.
 
The Borrower will maintain all of its equipment in good working condition,
ordinary wear and tear excepted.
 
(c)    Further Assurances.
 
The Borrower agrees, at its expense, to take all actions, and execute or cause
to be executed and delivered to Lender all promissory notes, security
agreements, agreements with landlords, mortgagees and processors and other
bailees, subordination and intercreditor agreements and other agreements,
instruments and documents, as Lender may request from time to time to perfect
and maintain Lender's security interests in the mortgaged properties and to
fully carry out the transactions contemplated by this Agreement.
 
(d)    Negative Covenants.
 
Except as set forth in herein, no Borrower will, without Lender's prior written
consent, (i) merge or consolidate with another Person, form any new subsidiary
or acquire any interest in any Person; (ii) acquire any assets except in the
ordinary course of business and as otherwise permitted by this Agreement;
(iii) enter into any transaction outside the ordinary course of business;
(iv) make any loans to, or investments in, any affiliate or other Person in the
form of money or other assets; (v) incur any debt outside the ordinary course of
business; (vi) guaranty or otherwise become liable with respect to the
obligations of another party or entity; (vii) pay or declare any dividends or
other distributions on any Borrower's stock, if such Borrower is a corporation
(except for dividends payable solely in capital stock of such Borrower);
(viii) redeem, retire, purchase or otherwise acquire, directly or indirectly,
any of any Borrower's capital stock or other equity interests; (ix) make any
change in any Borrower's capital structure; (x) dissolve or elect to dissolve;
(xi) enter into any transaction with an Affiliate other than on arms-length
terms disclosed to Lender in writing; (xii) agree to do any of the foregoing.
 
12

--------------------------------------------------------------------------------


 
4.    RELEASE AND INDEMNITY.
 
4.1.                      Release.
 
Borrower hereby release Lender and its Affiliates and their respective
directors, officers, employees, attorneys and agents and any other Person
affiliated with or representing Lender (the "Released Parties") from any and all
liability arising from acts or omissions under or pursuant to this Agreement,
whether based on errors of judgment or mistake of law or fact, except for those
arising from gross negligence or willful misconduct.  However, in no
circumstance will any of the Released Parties be liable for lost profits or
other special or consequential damages.  Such release is made on the date hereof
and remade upon each request for a Term Loan by the Borrower.  Without limiting
the foregoing:
 
4.2.    Indemnity.
 
The Borrower hereby agrees to indemnify the Released Parties and hold them
harmless from and against any and all claims, debts, liabilities, demands,
obligations, actions, causes of action, penalties, costs and expenses (including
attorneys' fees), of every nature, character and description, which the Released
Parties may sustain or incur based upon or arising out of any of the
transactions contemplated by this Agreement, or any other matter, cause or thing
whatsoever occurred, done, omitted or suffered to be done by Lender relating to
Borrower or their obligations hereunder (except any such amounts sustained or
incurred as the result of the gross negligence or willful misconduct of the
Released Parties).  Notwithstanding any provision in this Agreement to the
contrary, the indemnity agreement set forth in this Section shall survive any
termination of this Agreement.
 
5.    TERM.
 
5.1.    Maturity Date.
 
Lender's obligation to make Term Loans shall initially continue in effect for a
term from the date of this Agreement until the Maturity Date.  This
Agreement  and related agreement and documents and Lender's security interests
pursuant to the Mortgages, and all representations, warranties and covenants of
Borrower contained herein and therein, shall remain in full force and effect
after the Maturity Date until all of the monetary obligations are indefeasibly
paid in full.
 
5.2.    Early Termination.
 
Lender's obligation to make Loans under this Agreement may be terminated prior
to the Maturity Date as follows:  (i) by Borrower, upon notice of termination
and repayment of all outstanding obligations due to Lender hereunder; or (ii) by
Lender at any time after the occurrence of an Event of Default, without notice,
effective immediately.
 
13

--------------------------------------------------------------------------------


 
5.3.    Payment of Obligations.
 
On the Maturity Date or on any earlier effective date of termination, Borrower
shall pay in full all obligations due to the Lender hereunder, whether or not
all or any part of such obligations are otherwise then due and payable.
 
5.4.    Effect of Termination.
 
No termination shall affect or impair any right or remedy of Lender or relieve
Borrower of any of the obligations until all of the monetary obligations have
been indefeasibly paid in full.  Upon indefeasible payment and performance in
full of all of the monetary obligations and termination of this Agreement,
Lender shall promptly deliver to Borrower termination statements, requests for
reconveyances and such other documents as may be reasonably required to
terminate Lender's security interests in properties of the Borrower.
 
6.    EVENTS OF DEFAULT AND REMEDIES.
 
6.1.    Events of Default.
 
The occurrence of any of the following events shall constitute an "Event of
Default" under this Agreement, and Borrower shall give Lender immediate written
notice thereof:  (i) if any warranty, representation, statement, report or
certificate made or delivered to Lender by Borrower or any of Borrower's
officers, employees or agents is untrue or misleading; (ii) if Borrower fails to
pay when due any principal or interest on any Term Loan or any other monetary
obligation; (iii) if Borrower breaches any covenant or obligation contained in
this Agreement or any related document or agreement or fails to perform any
other non-monetary obligation; (iv) if any levy, assessment, attachment,
seizure, lien, security interest or encumbrance (other than a Permitted Lien) is
made or permitted to exist on all or any part of the Collateral; (v) if one or
more judgments aggregating in excess of $150,000, or any injunction or
attachment, is obtained against Borrower which remains unstayed for more than
ten days or is enforced; (vi) the occurrence of any default under any financing
agreement, security agreement or other agreement, instrument or document
executed and delivered by any Borrower with, or in favor of, any Person other
than Lender; (vii) the dissolution, death, termination of existence in good
standing, insolvency or business failure or suspension or cessation of business
as usual of Borrower or the appointment of a receiver, trustee or custodian for
all or any part of the property of, or an assignment for the benefit of
creditors by any Borrower, or the commencement of any proceeding by any Borrower
under any reorganization, bankruptcy, insolvency, arrangement, readjustment of
debt, dissolution or liquidation law or statute of any jurisdiction, now or in
the future in effect, or if any Borrower makes or sends a notice of a bulk
transfer or calls a meeting of its creditors; (viii) the commencement of any
proceeding against Borrower under any reorganization, bankruptcy, insolvency,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, now or in the future in effect; (ix) the actual or attempted
revocation or termination of, or limitation or denial of liability upon, any
guaranty of the Obligations, or any security document securing the Obligations,
by any Obligor; or (x) if there is any actual or threatened indictment of any
Borrower or any officer or director of any Borrower under any criminal statute
or commencement or threatened commencement of criminal or civil proceedings
against Borrower.
 
14

--------------------------------------------------------------------------------


 
6.2.    Remedies.
 
Upon the occurrence of any Default, and at any time thereafter, Lender, at its
option, may cease making Loans or otherwise extending credit to Borrower under
this Agreement or any other Loan Document.  Upon the occurrence of an Event of
Default, Lender may exercise from time to time any rights and remedies available
to it under the UCC and any other applicable law in addition to, and not in lieu
of, any rights and remedies expressly granted in this Agreement or in any of the
other Loan Documents and all of Lender's rights and remedies shall be cumulative
and non-exclusive to the extent permitted by law.  In particular, but not by way
of limitation of the foregoing, upon the occurrence of any Event of Default, and
at any time thereafter, Lender, at its option, and without notice or demand of
any kind (all of which are hereby expressly waived by Borrower), may do any one
or more of the following:  (i) cease making Loans or otherwise extending credit
to Borrower under this Agreement or any other Loan Document; (ii) accelerate and
declare all or any part of the Obligations to be immediately due, payable and
performable, notwithstanding any deferred or installment payments allowed by any
instrument evidencing or relating to any of the Obligations; (iii) take
possession of any or all of the Collateral (in addition to Collateral of which
it already has possession) wherever it may be found, and for that purpose
Borrower hereby authorizes Lender, without judicial process, to enter onto any
of such Borrower's premises without interference to search for, take possession
of, keep, store, or remove any of the Collateral, and remain (or cause a
custodian to remain) on the premises in exclusive control thereof, without
charge for so long as Lender deems it reasonably necessary in order to complete
the enforcement of its rights under this Agreement or any other agreement;
provided, that if Lender seeks to take possession of any of the Collateral by
court process, Borrower hereby irrevocably waives (A) any bond and any surety or
security relating thereto required by law as an incident to such possession,
(B) any demand for possession prior to the commencement of any suit or action to
recover possession thereof and (C) any requirement that Lender retain possession
of, and not dispose of, any such Collateral until after trial or final judgment;
(iv) require Borrower to assemble any or all of the Collateral and make it
available to Lender at one or more places designated by Lender which are
reasonably convenient to Lender and Borrower, and to remove the Collateral to
such locations as Lender may deem advisable; (v) complete the processing,
manufacturing or repair of any Collateral prior to a disposition thereof and,
for such purpose and for the purpose of removal, Lender shall have the right to
use Borrower's premises, vehicles and other Equipment and all other property
without charge; (vi) sell, lease or otherwise dispose of any of the Collateral,
in its condition at the time Lender obtains possession of it or after further
manufacturing, processing or repair, at one or more public or private sales, in
lots or in bulk, for cash, exchange or other property, or on credit (a "Sale"),
and to adjourn any such Sale from time to time without notice other than oral
announcement at the time scheduled for Sale (and, in connection therewith,
(A) Lender shall have the right to conduct such Sale on any Borrower's premises
without charge, for such times as Lender deems reasonable, on Lender's premises,
or elsewhere, and the Collateral need not be located at the place of Sale;
(B) Lender may directly or through any of its Affiliates purchase or lease any
of the Collateral at any such public disposition, and if permissible under
applicable law, at any private disposition and (C) any Sale of Collateral shall
not relieve Borrower of any liability Borrower may have if any Collateral is
defective as to title, physical condition or otherwise at the time of sale);
(vii) demand payment of and collect any Accounts, Chattel Paper, Instruments and
General Intangibles included in the Collateral and, in connection therewith,
each Borrower irrevocably authorizes Lender to endorse or sign such Borrower's
name on all collections, receipts, Instruments and other documents, to take
possession of and open mail addressed to such Borrower and remove therefrom
payments made with respect to any item of Collateral or Proceeds thereof and, in
Lender's sole discretion, to grant extensions of time to pay, compromise claims
and settle Accounts, General Intangibles and the like for less than face value;
and (viii) demand and receive possession of any of any Borrower's federal and
state income tax returns and the books and records utilized in the preparation
thereof or relating thereto.  Borrower recognizes that if Borrower fails to
perform, observe or discharge any of its Obligations under this Agreement or any
of the Loan Documents, no remedy at law will provide adequate relief to Lender,
and agree that Lender shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.  Any
notification of intended disposition of any of the Collateral required by law
will be deemed to be a reasonable authenticated notification of disposition if
given at least ten days prior to such disposition and such notice shall
(i) describe Lender and the applicable Borrower(s), (ii) describe the Collateral
that is the subject of the intended disposition, (iii) state the method of the
intended disposition, (iv) state that the applicable Borrower is entitled to an
accounting of the Obligations and state the charge, if any, for an accounting
and (v) state the time and place of any public disposition or the time after
which any private sale is to be made.  Lender may disclaim any warranties that
might arise in connection with the sale, lease or other disposition of the
Collateral and has no obligation to provide any warranties at such time.  Any
Proceeds of any disposition by Lender of any of the Collateral may be applied by
Lender to the payment of expenses in connection with the Collateral, including
legal expenses and reasonable attorneys' fees, and any balance of such Proceeds
may be applied by Lender toward the payment of such of the Obligations, and in
such order of application, as Lender may from time to time elect.  Exercise or
partial exercise by Lender of one or more of its rights or remedies shall not be
deemed an election or bar Lender from subsequent exercise or partial exercise of
any other rights or remedies.  The failure or delay of Lender to exercise any
rights or remedies shall not operate as a waiver thereof, but all rights and
remedies shall continue in full force and effect until all of the Obligations
have been fully paid and performed.
 
15

--------------------------------------------------------------------------------


 
7.    GENERAL PROVISIONS.
 
7.1.    Notices.
 
All notices to be given under this Agreement shall be in writing and shall be
given either personally, by reputable private delivery service, by regular
first-class mail or certified mail return receipt requested, addressed to Lender
or Borrower at the address shown below, or by facsimile to the facsimile number
shown below or at any other address (or to any other facsimile number)
designated in writing by one party to the other party in the manner prescribed
in this Section 7.1.  All notices shall be deemed to have been given when
received or when delivery is refused by the recipient.
 
(a)    Lender:
 
Phoenix Investors, LLC
1818 North Farwell Ave.
Milwaukee, WI 53202
Attn: David Marks
Phone: (414) 283-2616


(b)    Borrower:
 
Renewal Plantations, LLC
1818 North Farwell Ave.
Milwaukee, WI 53202
Attn: Bryan Chance
Phone: (414) 283-2625
 
Copy to:
 
Thomas A. Rose, Esq.
Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, New York 10006
Phone: (212) 930-9700
Facsimile: (212) 930-9725
 
7.2.    Severability.
 
If any provision of this Agreement, or the application thereof to any party or
circumstance, is held to be void or unenforceable by any court of competent
jurisdiction, such defect shall not affect the remainder of this Agreement,
which shall continue in full force and effect.
 
16

--------------------------------------------------------------------------------


 
7.3.    Integration.
 
This Agreement and the other Loan Documents represent the final, entire and
complete agreement among Borrower and Lender and supersede all prior and
contemporaneous negotiations, oral representations and agreements, all of which
are merged and integrated into this Agreement.  THERE ARE NO ORAL
UNDER­STANDINGS, REPRESENTATIONS OR AGREEMENTS BETWEEN THE PARTIES THAT ARE NOT
SET FORTH IN THIS AGREE­MENT OR THE OTHER LOAN DOCUMENTS.
 
7.4.    Waivers.
 
The failure of Lender at any time or times to require Borrower to strictly
comply with any of the provisions of this Agreement or any other Loan Documents
shall not waive or diminish any right of Lender later to demand and receive
strict compliance therewith.  Any waiver of any default shall not waive or
affect any other default, whether prior or subsequent, and whether or not
similar.  None of the provisions of this Agreement or any other loan document
shall be deemed to have been waived by any act or knowledge of Lender or its
agents or employees, but only by a specific written waiver signed by an
authorized officer of Lender and delivered to Borrower.
 
7.5.    Amendment.
 
This Agreement may not be amended or modified except in a writing executed by
Borrower and a duly authorized officer of Lender.
 
7.6.    Time of Essence.
 
Time is of the essence in the performance by Borrower of each and every
obligation under this Agreement and the other Loan Documents.
 
7.7.    Benefit of Agreement; Assignability.
 
The provisions of this Agreement shall be binding upon and inure to the benefit
of the respective successors, assigns, heirs, beneficiaries and representatives
of Borrower and Lender; provided, that Borrower may not assign or transfer any
of its rights under this Agreement without the prior written consent of Lender,
and any prohibited assignment shall be void.  No consent by Lender to any
assignment shall release Borrower from its liability for any of the
obligations.  Lender shall have the right to assign all or any of its rights and
obligations under this Agreement and any related document or agreement, to one
or more other Persons, and Borrower agrees to execute all agreements,
instruments and documents requested by Lender in connection with each such
assignment and participation.
 
7.8.    Headings; Construction.
 
Section and subsection headings are used in this Agreement only for convenience
and do not affect the meanings of the provisions that they precede.
 
17

--------------------------------------------------------------------------------


 
7.9.    Governing law; Consent to Forum, etc.
 
THIS AGREEMENT HAS BEEN NEGOTIATED, EXECUTED AND DELIVERED, AND SHALL BE DEEMED
TO HAVE BEEN MADE, IN MILWAUKEE WISCONSIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF WISCONSIN.  THE BORROWER HEREBY
CONSENTS AND AGREES THAT THE STATE AND FEDERAL COURTS LOCATED IN [       ]
COUNTY, WISCONSINOR ANY STATE IN WHICH ANY OF THE COLLATERAL IS LOCATED SHALL
HAVE NON-EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN BORROWER AND LENDER PER­TAINING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENTS OR ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.  EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDIC­TION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND WAIVES ANY
OBJECTION WHICH SUCH BORROWER MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS.  EACH BORROWER ALSO AGREES THAT ANY
CLAIM OR DISPUTE BROUGHT BY SUCH BORROWER AGAINST LENDER PURSUANT TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY MATTER ARISING OUT OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE STATE AND FEDERAL
COURTS LOCATED IN [       ] COUNTY, WISCONSIN.  EACH BORROWER HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE IN THE MANNER AND SHALL BE DEEMED RECEIVED AS SET FORTH IN
SECTION 7.1 FOR NOTICES, TO THE EXTENT PERMITTED BY LAW.  NOTHING IN THIS
AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHT OF LENDER TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR TO PRECLUDE THE
ENFORCEMENT BY LENDER OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH FORUM OR THE
TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE THE SAME IN ANY OTHER
APPROPRIATE FORUM OR JURISDICTION.
 
7.10.    Waiver of Jury Trial, etc.
 
BORROWER WAIVES (I) THE RIGHT TO TRIAL BY JURY (WHICH LENDER ALSO WAIVES) IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED
TO ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS OR THE COLLATERAL OR ANY CONDUCT,
ACTS OR OMISSIONS OF LENDER OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS,
EMPLOYEES, ATTORNEYS OR AGENTS OR ANY OTHER PERSONS AFFILIATED WITH LENDER OR
SUCH BORROWER, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE; (II) THE RIGHT
TO INTERPOSE ANY CLAIMS, DEDUCTIONS, SET­OFFS OR COUNTERCLAIMS OF ANY KIND IN
ANY ACTION OR PROCEEDING INSTITUTED BY LENDER WITH RESPECT TO THE LOAN DOCUMENTS
OR ANY MATTER RELATING THERETO, EXCEPT FOR COMPULSORY COUNTERCLAIMS;
(III) NOTICE PRIOR TO LENDER'S TAKING POSSESSION OR CONTROL OF THE COLLATERAL OR
ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY ANY COURT PRIOR TO ALLOWING
LENDER TO EXERCISE ANY OF LENDER'S REMEDIES AND (IV) THE BENEFIT OF ALL
VALUATION, APPRAISEMENT AND EXEMPTION LAWS.  BORROWER ACKNOWLEDGES THAT THE
FOREGOING WAIVERS ARE A MATERIAL INDUCEMENT TO LENDER'S ENTERING INTO THIS
AGREEMENT AND THAT LENDER IS RELYING UPON THE FOREGOING WAIVERS IN ITS FUTURE
DEALINGS WITH SUCH BORROWER.  BORROWER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THE FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND
VOLUNTARILY WAIVED THEIR JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
 
18

--------------------------------------------------------------------------------


 
8.    LIABILITY
 
8.1.           Notwithstanding any provisions of this Agreement to the contrary,
it is intended that the joint and several nature of the obligations of Borrower
and the liens and security interests granted by Borrower to secure the
obligations, not constitute a "Fraudulent Conveyance" (as defined
below).  Consequently, Lender and Borrower agree that if the obligations of a
Borrower, or any liens or security interests granted by Borrower securing the
obligations would, but for the application of this sentence, constitute a
Fraudulent Conveyance, the obligations of Borrower and the liens and security
interests securing such obligations shall be valid and enforceable only to the
maximum extent that would not cause such obligations or such lien or security
interest to constitute a Fraudulent Conveyance, and the obligations of Borrower
and this Agreement shall automatically be deemed to have been amended
accordingly.  For purposes hereof, "Fraudulent Conveyance" means a fraudulent
conveyance under Section 548 of Chapter 11 of Title II of the Bankruptcy Code or
a fraudulent conveyance or fraudulent transfer under the applicable provisions
of any fraudulent conveyance or fraudulent transfer law or similar law of any
state, nation or other governmental unit, as in effect from time to time.
 
8.2.    Lender is hereby authorized, without notice or demand and without
affecting the liability of Borrower hereunder, to, at any time and from time to
time, (i) renew, extend, accelerate or otherwise change the time for payment of,
or other terms relating to  Borrower's obligations or otherwise modify, amend or
change the terms of any promissory note or other agreement, document or
instrument now or hereafter executed by a Borrower and delivered to Lender;
(ii) accept partial payments on Borrower's obligations; (iii) take and hold
security or collateral for the payment of Borrower's obligations hereunder or
for the payment of any guaranties of Borrower's obligations or other obligations
of a Borrower and exchange, enforce, waive and release any such security or
collateral; and (iv) apply such security or collateral and direct the order or
manner of sale thereof as Lender, in its sole discretion, may determine.  Lender
shall have the exclusive right to determine the time and manner of application
of any payments or credits, whether received from Borrower or any other source,
and such determination shall be binding on Borrower.
 
 
[Intentionally blank]
 
19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower and Lender have signed this Agreement as of the
date first set forth above.
 
Borrower:
RENEWAL PLANTATIONS, INC.
 
 
By: /s/ Bryan Chance
Bryan Chance
CEO
Lender:
PHONEIX INVESTORS, LLC
 
 
By: /s/ David Marks
David Marks
Managing Member

 
20

--------------------------------------------------------------------------------


 
Schedule A
 
Definitions
 
This Schedule is an integral part of the Loan and Security Agreement among
Renewal Plantations, INC. and Phoenix Investors, LLC (the "Agreement").
 
As used in the Agreement, the following terms have the following meanings:
 
"Account" has the meaning set forth in the UCC.
 
"Affiliate" means, with respect to any Person, a relative, partner, shareholder,
member, manager, director, officer, or employee of such Person, any parent or
subsidiary of such Person, or any Person controlling, controlled by or under
common control with such Person or any other Person affiliated, directly or
indirectly, by virtue of family membership, ownership, management or otherwise.
 
"Agreement" and "this Agreement" mean the Loan and Security Agreement of which
this Schedule B is a part and the Schedules thereto.
 
"Bankruptcy Code" means the United States Bankruptcy Code (11 U.S.C. § 101
et seq.).
 
"Chattel Paper" has the meaning set forth in the UCC.
 
"Collateral" means all property and interests in property in or upon which a
security interest or other Lien is granted pursuant to this Agreement or the
other Loan Documents, including all of the property of Borrower described in
Section 3.1.
 
"Commercial Tort Claims" has the meaning set forth in the UCC.
 
"Default" means any event which with notice or passage of time, or both, would
constitute an Event of Default.
 
"Document" has the meaning set forth in the UCC.
 
"Electronic Chattel Paper" has the meaning set forth in the UCC.
 
"Equipment" has the meaning set forth in the UCC.
 
"Fixtures" has the meaning set forth in the UCC.
 
"General Intangibles" has the meaning set forth in the UCC.
 
"Goods" has the meaning set forth in the UCC.
 
"Instrument" has the meaning set forth in the UCC.
 
Exhibit A - Page 1

--------------------------------------------------------------------------------


 
"Inventory" has the meaning set forth in the UCC.
 
"Letter-of-Credit Right" has the meaning set forth in the UCC.
 
"Lien" means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on common law, statute or contract, including rights of sellers under
conditional sales contracts or title retention agreements and reservations,
exceptions, encroachments, easements, rights-of-way, covenants, conditions,
restrictions, leases and other title exceptions and encumbrances affecting
property.  For the purpose of this Agreement, Borrower shall be deemed to be the
owner of any property which it has acquired or holds subject to a conditional
sale agreement or other arrangement pursuant to which title to the property has
been retained by or vested in some other Person for security purposes.
 
"Loan Documents" means, collectively, the Agreement and all notes, guaranties,
security agreements, certificates, landlord's agreements, mortgages and all
other agreements, documents and instruments now or hereafter executed or
delivered by Borrower or any Obligor in connection with, or to evidence the
transactions contemplated by, this Agreement.
 
"Obligations" means all present and future Term Loans, advances, debts,
liabilities, obligations, guaranties, covenants, duties and indebtedness at any
time owing by Borrower or any Borrower to Lender, whether evidenced by this
Agreement, any other Loan Document or otherwise whether arising from an
extension of credit, guaranty, indemnification or otherwise (including all fees,
costs and other amounts which may be owing, whether absolute or contingent,
whether due or to become due, and whether arising before or after the
commencement of a proceeding under the Bankruptcy Code or any similar statute,
including all interest, charges, expenses, fees, attorney's fees and any other
sums chargeable to Borrower under this Agreement or under any other Loan
Document.
 
"Obligor" means any guarantor, endorser, acceptor, surety or other person liable
on, or with respect to, the Obligations or who is the owner of any property
which is security for the Obligations, other than any Borrower.
 
"Person" means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government or any agency or political division thereof, or any
other entity.
 
"Prime Rate" means, at any given time, the prime rate as quoted in The Wall
Street Journal as the base rate on corporate loans posted as of such time by at
least 75% of the nation's 30 largest banks (which rate is not necessarily the
lowest rate offered by such banks).
 
"Subsidiary" means any corporation or other entity of which a Person owns,
directly or indirectly, through one or more intermediaries, more than 50% of the
capital stock or other equity interest at the time of determination.
 
"Tangible Chattel Paper" has the meaning set forth in the UCC.
 
"UCC" means, at any given time, the Uniform Commercial Code as adopted and in
effect at such time in the State of Wisconsin.
 
Exhibit A - Page 2

--------------------------------------------------------------------------------


 
Exhibit A
 
FORM OF TERM NOTE
 

 

$500,000.00
Milwaukee, WI
 
April 21, 2008

 
 
FOR VALUE RECEIVED, the undersigned ("Borrower"), hereby unconditionally promise
to pay, jointly and severally, to the order of Phoenix Investors, LLC.
("Lender"), a Delaware corporation having an address at 1818 North Farwell
Avenue, Milwaukee, WI, or at such other place as the holder of this Term Note 
("Term Note") may from time to time designate in writing, in lawful money of the
United States of America and in immediately available funds, the principal sum
of up to Five Hundred Thousand and 00/100 Dollars ($500,000.00), as such
principal amount is set forth on Schedule A Attached hereto.  Reference is
hereby made to the Loan and Security Agreement among Borrower and Lender of even
date herewith (the "Loan Agreement") for a statement of the terms and conditions
under which the loan evidenced hereby was made and is to be repaid.  This Term
Note evidences a Term Loan described in the Loan Agreement.  Capitalized terms
used herein which are not otherwise specifically defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.
 
The outstanding principal balance of this Term Note shall be payable in full on
the Maturity Date.  Prior thereto, the Term Note shall be repayable as set forth
in the Loan Agreement.
 
Borrower further promises to pay interest on the outstanding principal amount
hereof from the date hereof until payment in full hereof at the per annum rate
as set forth in the Loan Agreement.  Following the occurrence and during the
continuance of an Event of Default the entire outstanding principal balance of
this Term Note shall, at Lender's option, bear interest until paid in full at a
per annum rate equal to the interest rate applicable to the Term Loan from time
to time in effect plus four percent (4.0%).  Until maturity, interest on the
outstanding principal amount hereof shall be payable in arrears on the first day
of each month, commencing one month after the opening of the first terminal and
on the Maturity Date.  After maturity, whether by acceleration or otherwise,
accrued interest shall be payable on demand.  Interest as aforesaid shall be
charged for the actual number of days elapsed over a year consisting of three
hundred sixty (360) days on the actual daily outstanding balance
hereof.  Changes in the interest rate provided for herein which are due to
changes in the Prime Rate shall be effective on the date of the change in the
Prime Rate.
 
Notwithstanding anything to the contrary contained herein, the aggregate of all
interest hereunder and charged or collected by Lender is not intended to exceed
the highest rate permissible under any applicable law, but if it should, such
interest shall automatically be reduced to the extent necessary to comply with
applicable law and Lender will refund to Borrower any such excess interest
received by Lender.
 
Exhibit A - Page 3

--------------------------------------------------------------------------------


 
Borrower may, prepay the outstanding principal balance hereof in whole or in
part.
 
Upon and after the occurrence of an Event of Default, this Term Note may, at the
option of Lender, and without demand, notice or legal process of any kind, be
declared, and immediately shall become, due and payable.
 
Payments received by Lender from Borrower on this Term Note shall be applied to
the Obligations as provided in the Loan Agreement.
 
Presentment, demand, protest and notice of presentment, demand, nonpayment and
protest are hereby waived by Borrower.
 
THIS TERM NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF
WISCONSIN.  If any provision of this Term Note or the application thereof shall
be held to be void or unenforceable by any court of competent jurisdiction, such
defect shall not affect the remainder of this Term Note, which shall continue in
full force and effect.  Whenever in this Term Note reference is made to Lender
or Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns.  The provisions of this
Term Note shall be binding upon the Borrower and its successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 



 
Borrower:
 
Renewal Plantations, Inc.
 
 
By: /s/ Bryan Chance
Bryan Chance
CEO



Exhibit A - Page 4

--------------------------------------------------------------------------------


 
SCHEDULE A
 
 

Principal Loan Date    
$_____________________________
 
$_____________________________
 
$_____________________________
 
$_____________________________
 
$_____________________________
 
$_____________________________
 
$_____________________________
 
$_____________________________
_____________________________
 
_____________________________
 
_____________________________
 
_____________________________
 
_____________________________
 
_____________________________
 
_____________________________
 
_____________________________


Exhibit A - Page 5